PER CURIAM.
The employer/carrier appeal a workers’ compensation order contending the deputy commissioner erroneously awarded temporary partial disability benefits, permanent partial disability benefits, and payment of a hospital bill. We affirm in part and reverse and remand in part.
We find no error in the award to claimant of permanent partial disability benefits since there is substantial competent evidence to support the finding that claimant’s present condition is attributable to accidents suffered while in the employ of B. F. Diamond Construction Company. Likewise, we find the deputy could properly order that the employer/carrier pay the cost of claimant’s 1979 hospitalization by an authorized physician since there is substantial competent evidence establishing the causal relationship between the hospitalization and claimant’s compensable condition. Accordingly, as to these issues, the order is affirmed.
However, as to the deputy’s award of temporary partial disability benefits, the order must be reversed and remanded for additional findings of fact. Section 440.-15(4), Florida Statutes (Supp.1978) provides the statutory formula for computation of temporary partial disability benefits: “60 percent of the difference between the injured employee’s average weekly wage before the injury and his wage-earning capacity after the injury in the same or other employment. ...” We are unable to determine from the order the deputy’s finding as to claimant’s wage earning capacity after the injury. Additionally, the order is unclear as to the deputy’s determination of claimant’s average weekly wage before his injury. Accordingly, as to the award of temporary partial disability benefits, the order is reversed and the cause remanded with directions that a new order be entered specifying the claimant’s average weekly wage before the injury and his wage earning capacity after the injury and setting forth the temporary partial disability benefits due in accordance with those findings and the statutory formula. Armour & Company v. Chatman, IRC Order 2-3212 (August 4, 1977).
The order is affirmed in part, and reversed in part, as indicated above, and remanded for further consideration consistent herewith.
BOOTH and JOANOS, JJ., and PEARSON, TILLMAN (Retired), Associate Judge, concur.